C JRI GI NAL
                                                            ·- . .
             Case 1:19-cv-11309-LLS Document 54 Filed 08/07/20 Page 1 of 1
                                                               I VSDC,,SD\Y

                                                           t
                                                                     ,
                                                                llOCUMENT
  UNITED STATES DISTRICT COURT                             ,    : l ECTRONICALLY FILED
                                                           I
  SOUTHERN DISTRICT OF NEW YORK                            l    DOC#:
        - - - - - - - - -                 - - - -x         I DA f E F-1L_E_D_:~~S.~f_.....,,?=/=1..=D=
            K'OYITL'OTS'INA, LTD.,

                            Plaintiff ,                   19 Civ . 11309 (LLS)

                 - against -                                        ORDER

            ROBERT GOTTSCHALK ,

                            Defendant .
               - - - - - - - - - - - - - - -x
         In light of the parties ' communications to the Court
   (plaintiff ' s July 28 and August 7 , 2020 ; defendant ' s July 30,
   2020) ,

         1. The complaint is dismissed with prejudice , under Fed . R .
   Civ . P . 41 (a) (2) ; and

         2 . Defendant may move within the next 45 days for costs ,
   attorneys ' fees , and a declaration that he is the prevailing
   party ; and

        3 . The conference scheduled for August 21 , 2020 at 12 : 30 is
   cancelled .

        So ordered .

  Dated :     New York , New York
              August 7 , 2020
                                                     lo-.i, L. sb&l-n-
                                                     Lours L . STANTON
                                                         U. S . D. J .
